This cause is before the court upon the filing of a Final Report by the Board of Commissioners on Grievances and Discipline of the Supreme Court of Ohio. The report recommends that the respondent, Robert Ferreri, Atty. Reg. No. 0000860, be indefinitely suspended from the practice of law in Ohio pursuant to Gov.Bar R. V(6)(B)(2).
By order dated April 14, 2011, this court accepted respondent’s resignation from the practice of law as a resignation with disciplinary action pending in case No. 2011-0466, In re Resignation of Ferreri. Pursuant to the court’s order and Gov.Bar R. V(11)(G), the resignation is unconditional, final and irrevocable.
It is ordered by the court that ease No. 2011-0043, Disciplinary Counsel v. Ferreri, is dismissed as moot.
It is further ordered that respondent be taxed the costs of these proceedings in the amount of $1,208.46, which costs shall be payable to this court by cashier’s check or money order on or before 90 days from the date of this order. It is further ordered that if these costs are not paid in full on or before 90 days from the date of this order, interest at the rate of ten percent per annum shall accrue as of 90 days from the date of this order, respondent will be found in contempt of the Supreme Court, and the matter will be referred to the office of the Attorney General for collection.
It is further ordered, sua sponte, by the court, that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.